Citation Nr: 1544713	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel





INTRODUCTION

The Veteran had active service from May 2003 to May 2007.  He served in Iraq and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 (left ear) and February 2011 (right ear) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  At the most severe, the Veteran's left ear hearing loss reflected a speech discrimination score of 88% and a puretone threshold average of 30 decibels, corresponding to Level II hearing loss.

2.  The most probative evidence of record fails to link the Veteran's right ear hearing loss to active service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the Veteran's left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  The criteria for service connection for the Veteran's right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements pertaining to service connection were satisfied by an October 2010 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in January 2011.  

The claim for a compensable rating for the Veteran's left ear hearing loss arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).
Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained service treatment records and provided examinations.

The Veteran was afforded VA examinations germane to his claims on appeal in January 2011 and April 2012, with additional medical opinions provided in June 2012, July 2012, and June 2015.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This claim was remanded by the Board for additional development in September 2014, requesting a supplemental medical opinion and readjudication of the claim.  The supplemental opinion was provided in June 2015.  There has been full compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Initial compensable rating for service-connected left ear hearing loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensible to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his left ear hearing loss under 38 C.F.R. §§ 4.7, 4.85 or 4.86, Diagnostic Code 6100.

The Veteran was given an audiogram in January 2011 which showed puretone thresholds in his service-connected left ear, in decibels, as follows:

1000hz
2000hz
3000hz
4000hz
35
50
15
25

The Veteran's average puretone threshold was 31.25 decibels.  Speech audiometry at the same examination revealed speech discrimination ability of 92 percent.  This corresponds to Roman numeral I on Table VI.  Since the Veteran's right ear is not service connected (see below for discussion) it is assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).  Hearing loss levels of I and I produce a zero percent, or noncompensible, rating.  38 C.F.R. § 4.85, Table VII. 

An additional audiogram in April 2012 showed left ear puretone threshold values as follows:

1000hz
2000hz
3000hz
4000hz
35
25
30
30

The Veteran's average puretone threshold was 30 decibels.  Speech audiometry at the same examination revealed speech discrimination ability of 88 percent.  This corresponds to Roman numeral II on Table VI.  Since the Veteran's right ear is not service connected, it is assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).  Hearing loss levels of I and II produce a zero percent, or noncompensible, rating.  38 C.F.R. § 4.85, Table VII.

As reflected above, the Veteran is not entitlement to a compensable rating at any point during the pendency of the appeal.  Accordingly, entitlement to a compensable rating is denied.  38 C.F.R. §§ 4.7, 4.85 DC 6100.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1), Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his left ear hearing loss reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. §§ 4.85, 4.86, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended, and the record does not show, that his service-connected disability caused frequent periods of hospitalization or marked interference with his employment.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In addition, the Veteran, in his January 2012 Application for Increased Compensation Based on Unemployability, states that he is precluded from employment by "all" of his service-connected disabilities.  A June 2012 Rating Decision states that increasing the Veteran's rating for PTSD to 100 percent makes the issue of IU moot.  However, that decision did not consider the Veteran's service-connected left ear hearing loss, and the Board finds that the Veteran's January 2012 filing "reasonably raises" the issue of whether the Veteran's service-connected hearing loss renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board observes that the evidence of record does not reflect that the Veteran is unable to work as a result of his left ear hearing loss.  In the Veteran's April 2012 audio examination, the audiologist reported "The veteran's hearing loss alone will not interfere with his ability to obtain and or maintain substantially gainful employment."  Thus, the Board finds that, based on the Veteran's hearing loss, a grant of IU is not warranted.

Service connection for right-ear hearing loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases, such as sensorineural hearing loss, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that his exposure to noise in service led to his hearing loss.  His April 2007 separation examination did not demonstrate impaired hearing for VA purposes under 38 C.F.R. § 3.385.  However, his January 2011 and April 2012 audiological examinations both showed speech discrimination scores that meet the criteria.  

The January 2011 examiner determined that the Veteran had normal hearing bilaterally at separation from service, and normal hearing in his right ear, currently.  The examiner concluded that the Veteran did not incur a permanent hearing loss in his right ear as the result of military service, and there was not a significant threshold shift in his right ear over the course of military service.  The examiner referenced literature that states in order for a threshold shift to be considered a significant change, it must change more than 10 dB.

The April 2012 examination states that it is as likely as not that the Veteran's hearing loss was caused by an in-service event, but the rationale the examiner provides is that service connection has already been found, suggesting that the examiner was commenting only on the Veteran's service-connected left ear hearing loss.  In a June 2012 follow-up opinion, the examiner stated that it was less likely than not that the Veteran's right ear hearing loss was due to acoustic trauma in service, because his hearing was normal at enlistment and at separation.  A July 2012 follow-up opinion essentially repeated the same finding.

The Board in its September 2014 opinion determined that the rationales given pertaining to the etiology of the Veteran's right ear were insufficient.  The Board therefore remanded for a supplemental medical opinion.

In June 2015, an opinion was provided by a VA Doctor of Audiology which noted, after looking at the Veteran's in-service audiograms, that "there is no significant shift (15dB or greater) at any frequency in the right ear from enlistment (2003) to separation (2007). . ."  The examiner went on to state that current medical evidence shows that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner concludes that since the Veteran's hearing loss was not present at discharge, the Veteran's hearing loss was less likely than not caused by or aggravated by military noise exposure.

The Board finds this opinion to be probative.  The audiologist provides a clear statement of the existing medical understanding linking acoustic trauma and hearing loss, and explains that the effect of noise-induced hearing loss is immediate, whereas the Veteran's theory - that in-service noise exposure led to hearing loss years after service - does not comport with current scientific understanding.  The audiologist's rationale is persuasive to show that the Veteran's current right ear hearing loss is not related to acoustic trauma during service.

The Veteran states in his September 2010 claim "Being around an I.E.D. left me with . . . some deafness."  While the Veteran is competent to report his subjective experience - i.e., issues with his hearing after an IED blast - he is not competent to determine whether that hearing loss is compensable for VA purposes.  Additionally, he is not competent to determine whether post-service worsening of his hearing resulted from in-service or post-service noise exposure.  In weighing the evidence, the Board will consider the Veteran's lay statements only for the issues for which they are competent.

The Board finds that the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's right ear hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


